              Case 15-30207-LMI   Doc 78    Filed 03/08/19    Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DTSTRICT OF FLORTDA
                             www. flsb. eorlrt-s . cfov
                                Division: Miami
                                                       CASE   NO    15-30201-BKC-LMr
IN RE:                                                 CHAPTER     1_3

DEAN A. HAWKINS

                    DEBTOR ( S)



  -   Parte                  nd                 T     ri                    Modíf
               VA                 fí                       1an                      10
                                      2019 (pE #73)

        Nancy K. Neid.ich, chapter 13 Trustee moves this court to
Amend the Order Approving Fifth Modified Chapter 13 Plan as a
Sixth Modified Chapt.er 1-3 Plan which correcLs a typographical
error has been f il-ed.
                             CERTIFICATE OF SERVICE

I hereby certify that. a true and correct copy of the foregoing
was mailed by postage prepaid mail to the foll-owing part'ies on
t.he 6th daY of March 20a9        .




                                                      CY K. NEIDICH,
                                                                  ESQUIRE
                                                STANDING CHAPTER 13 TRUSTEE
                                                P.O. BOX 27 9806
                                                Miramar, Florida 33027 -4166
                                                Telephone : (954) 443 -4452


COPIES FURN]SHED        TO




MANDY    MILLS, Esq.      (ECF)
